Citation Nr: 1337083	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  07-39 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to May 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to PTSD.

This matter has previously been before the Board in May and September 2010, at which times it was remanded to provide the Veteran with a hearing before a Veterans Law Judge, and again in September 2011, when it was remanded to provide further evidentiary development. 

Although the September 2007 rating decision and prior Board decisions only addressed the issue of entitlement to service connection for PTSD, the record in this case reveals a recent diagnosis of adjustment disorder with mixed anxiety and depressed mood, chronic.  The Court has explained that the issue on appeal encompasses service connection for any psychiatric disability in addition to PTSD. Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Accordingly, the Board broadens the present appeal to include acquired psychiatric disorders other than PTSD.  In doing so, however, the Board acknowledges that there are prior final denials on some of the other psychiatric diagnoses.  Accordingly, the Board needs to address the threshold issue of whether new and material evidence has been submitted. 

In March 2011, the Veteran was afforded his requested hearing before the undersigned Acting Veterans Law Judge (AVLJ). A transcript from the hearing has been associated with the claims file.

The decision below reopens the claim for an acquired psychiatric disorder other than PTSD.  The reopened claim, along with the claim for PTSD are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

1.  The claims for service connection for an acquired psychiatric disorder, other than PTSD, was last denied in a September 2005 Board decision. 

2.  The evidence received since the September 2005 Board decision is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim for acquired psychiatric disorder, other than PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, other than PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this decision, the Board reopens the claim for service connection for an acquired psychiatric disorder, other than PTSD. In light of the favorable disposition, the Board finds that a full discussion of VCAA is not required at this time.

The Merits of the Claim

The Veteran seeks service connection for an acquired psychiatric disorder, other than PTSD.  A claim for service connection for a nervous condition was previously considered and denied by the RO in a May 1994 rating decision.  The Veteran did not appeal the decision; however, additional evidence was received within one year of that rating decision so the claim was readjudicated in an October 1994 rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  The Veteran appealed the October 1994 rating decision and the Board denied the claim for an acquired psychiatric disorder (other than PTSD) in an October 1998 decision.  The Veteran appealed the October 1998 Board decision and in June 2001 the Court vacated and remanded the claim for the Board to apply and consider the Veterans Claims Assistance Act of 2000.  The Board requested additional development and ultimately denied the claim in September 2005.  The Board decision has become final.  38 C.F.R. § 20.1100.  As such, the Veteran's claims may be reopened only if new and material evidence has been secured or presented since the last final Board decision.  38 U.S.C.A. § 7105.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118. 

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the September 2005 Board decision that denied service connection for an acquired psychiatric disorder other than PTSD, the evidence of record consisted of service treatment records, VA outpatient treatment records, private medical records, and lay statements.  After the September 2005 Board decision, additional VA outpatient treatment records, private treatment records, VA examination reports, and lay statements were associated with the claims file.  Additionally, the Veteran provided testimony at two hearings, one before a Decision Review Officer and one before a member of the Board.

The evidence submitted subsequent to the September 2005 Board decision is new, in that it was not previously of record.  The newly submitted evidence is also material.

The claim was denied by the Board in September 2005 as there was no evidence linking the acquired psychiatric disorder other than PTSD to the Veteran's active service and there was no evidence of psychosis within one year of his separation.  The evidence submitted after the September 2005 Board decision includes lay testimony of the Veteran's spouse at a Decision Review Officer hearing in April 2008.  The Veteran's spouse explained that the Veteran returned from service a changed man.  She described the Veteran has having stress, being nervous and having a temper from his return from service until the present time.

As noted above, new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In the present case, the Veteran has presented evidence that speaks directly to an element which was not of record, mainly a possible nexus to service as the Veteran and his spouse have described symptoms continuing since service.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"); See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)(noting that the third element to consider when assessing the need for a medical examination has a low threshold that could be met by credible evidence of continuity of symptomatology); Shade, 24 Vet. App. at 118 (explaining VA should ask whether the evidence could reasonably substantiate the claim by triggering VA's duty to assist). Id. at 118.

Presumed credible, the additional evidence received since the September 2005 Board decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for an acquired psychiatric disorder other than PTSD is reopened.





ORDER

As new and material evidence has been submitted to reopen the claim of service connection for an acquired psychiatric disorder other than PTSD, the appeal to this extent is allowed subject to the further action as discussed herein below.


REMAND

In September 2011, the Board remanded this appeal, in pertinent part, to obtain records and to afford a psychiatric examination.  The Board finds that further development is warranted, and regretfully must again remand the Veteran's appeal. 

According to a March 1978 inpatient treatment record, the Veteran previously had received additional inpatient psychiatric treatment in approximately 1970 or 1971 at Good Samaritan Hospital.  No records of that treatment are associated with the claims file at this time. 

Further, an addendum opinion must be obtained from the examiner who provided the November 2011 examination report.  Although the examiner opined that there was no known relationship between the adjustment disorder with mixed anxiety and depressed mood and the trauma stressors during service, the examiner did not provide a rationale for this opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records (not currently of record) from any private medical providers who have treated him for his claimed conditions.  A specific request should be made for any inpatient treatment records from Good Samaritan Hospital from the period of approximately 1970-1971, as referenced in the March 1978 treatment records.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After all available records have been obtained, return the claims file to the examiner who provided the November 2011 examination, if available.  That examiner must review the claims file, any relevant records in the Virtual VA electronic records system, and this remand; the ensuing addendum must indicate that such a review occurred.

The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disability had its onset during service. 

The examiner must provide a complete rationale for all opinions expressed.  If he is unable to provide the requested opinion without resort to speculation, then he should explain why such an opinion would be speculative. 

If the November 2011 examiner is unavailable, a similarly qualified individual should provide the requested opinion.  Only if it is specifically indicated that a new examination is necessary to provide the requested opinion should the Veteran be requested to submit to any additional examination. 

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


